Citation Nr: 1454360	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-08 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a thoracolumbar spine disability, rated as 10 percent disabling prior to June 30, 2014, and as 20 percent disabling since June 30, 2014, to include the issue of the propriety of a July 2010 reduction from 40 percent to 10 percent for a thoracolumbar spine disability.

2.  Entitlement to total disability rating based on individual unemployability (TDIU) due to service-connected thoracolumbar disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1986 to July 1992, and from December 1998 to June 2008.

This matter is before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the rating for the Veteran's service-connected thoracolumbar spine disability from 40 percent to 10 percent, effective from October 1, 2010.  The Veteran filed a notice of disagreement in July 2010.  A statement of the case was issued in March 2012, and the Veteran filed his substantive appeal (VA Form 9) in April 2012.  Thus, the Veteran perfected a timely appeal.

Subsequently, in an October 2014 rating decision, the RO increased the Veteran's disability rating from 10 percent to 20 percent disabling effective June 30, 2014, the date of a VA examination.  The Veteran has not indicated that he is satisfied with this rating.  Thus, the claim for the propriety of the reduction of the disability rating for service-connected degenerative arthritis with degenerative disc disease of the thoracolumbar spine from 40 percent, both before and after June 30, 2014 is still before the Board.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The record reflects that the instant appeal stems from the Veteran's claim for an increased rating, which was received by VA in November 2009.  Pursuant to the results of the VA examination conducted in conjunction with the increased rating claim, the RO reduced his evaluation from 40 percent to 10 percent for his thoracolumbar spine disability effective October 1, 2010.  However, the Veteran's statements of record reflect his contention that the rating reduction was erroneous.

In September 2013, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that, in addition to the paper records associated with the Veteran's claims file, there are also paperless, electronic records associated with the Veteran's claims file in Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  At the time of the July 2010 rating decision, the 40 percent rating for the thoracolumbar spine had been in effect for less than five years.

2.  In the July 2010 rating decision, the RO reduced the rating for the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine from 40 percent to 10 percent, effective October 1, 2010.  The RO's decision to reduce the evaluation was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

3.  After October 1, 2010, but before June 30, 2014, the Veteran was shown to have forward flexion of the thoracolumbar greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees.  There was no evidence of favorable anklyosis of the entire thoracolumbar spine.

4.  After June 30, 2014, the Veteran was shown to have forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  There was no evidence of favorable anklyosis of the entire thoracolumbar spine.

5.  The Veteran reported in his application for TDIU that he has education through four years of college and has experience in mortgage lending, substitute teaching, teacher, case manager, and parole officer; he also reported that he became too disabled to work in 2008.

6.  The Veteran's service-connected thoracolumbar disability does not prevent him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of 40 percent rating for degenerative arthritis with degenerative disc disease of the thoracolumbar spine did not involve a due process violation, and was proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, Diagnostic Code (DC) 5243 (2014).

2.  Between October 1, 2010 and June 30, 2014, the criteria for disability rating in excess of 10 percent for degenerative arthritis with degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5243 (2014).

3.  Since June 30, 2014, the criteria for disability rating in excess of 20 percent for degenerative arthritis with degenerative disc disease of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5243 (2014).

4.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).


In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.
The United States Court of Appeals for the Federal Circuit has addressed the notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this case, VCAA notice requirements were satisfied by way of a VCAA latter sent in November 2009.  This VCAA letter informed the Veteran of the evidence needed to substantiate his claim, and of his and the VA's respective duties for obtaining evidence.

Due Process Considerations

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).

In addition, 38 C.F.R. § 3.344 provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability for disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a) (2014).

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  38 C.F.R. § 3.344 (2014).

A June 2008 rating decision granted the rating of 40 percent for degenerative arthritis with degenerative disc disease of the thoracolumbar spine, effective June 7, 2008.  By a rating action dated in March 2010, the RO proposed to reduce the initial evaluation to 10 percent.  In the July 2010 rating decision on appeal, the RO reduced the evaluation to 10 percent, effective October 1, 2010.  In the October 2014 rating decision, the RO increased the rating evaluation to 20 percent, effective June 30, 2014.

As an initial matter, the Board notes that because the 40 percent rating was not in effect for a period exceeding five years (from June 7, 2008 to October 1, 2010), the provisions of 38 C.F.R. § 3.344(a) and (b) regarding stabilization of disability ratings do not apply.  See 38 C.F.R. § 3.344 (2014).

The Board also notes that appropriate due process procedures were followed with respect to the rating reduction.  Specifically, in a March 2010 letter, the Veteran was informed of the proposed reduction for degenerative arthritis with degenerative disc disease of the thoracolumbar spine and the detailed reasons thereof; he was also informed his right to submit additional evidence and to appear at a hearing.  He was told that the RO would reduce his rating if no additional evidence was received within 60 days, and was informed that if he requested a hearing within 30 days, payments would be continued at the current rate until the hearing was held and the RO reviewed the testimony.  In April 2010, the Veteran submitted a statement in support of his claim, but did not request a hearing.  Thereafter, a July 2010 rating decision reduced the award prospectively, effective October 1, 2010.  Thus, the due process procedures set forth in 38 C.F.R. § 3.105(e) were met.


In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R.
 § 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

The undersigned VLJ explained the issue on appeal and noted that the Veteran's claim for restoration of a 40 percent rating did not include whether he was entitled to a higher rating for his service-connected thoracolumbar spine disability.  The VLJ and the Veteran's representative asked the Veteran questions to ascertain the nature of his current lumbar spine disability and the existence of any potentially available outstanding evidence. Neither the Veteran nor his representative has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Rating Evaluation and Reduction

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2014); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2014); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2014); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2014).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

Raters must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2014).  The guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board notes that the provisions of 38 C.F.R. § 4.40 (2014) and 38 C.F.R. § 4.45 (2014) should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The RO has rated the Veteran's thoracolumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine.  Under 38 C.F.R. § 4.71a, DC 5243, a 100 percent evaluation is appropriate for unfavorable ankylosis of the entire spine; a 50 percent rating is appropriate for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is appropriate when forward flexion of the thoracolumbar spine is 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine is present.  A 20 percent rating is appropriate if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is appropriate when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but less than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).

Intervertebral disc syndrome (IVDS) (considered under 5243) is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under DC 5243, a 10 percent disability is warranted for an incapacitating episode having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episode having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration for at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

The standardized description of joint measurements is provided in Plate V under 38 C.F.R. § 4.71a.  For VA purposes, normal flexion of the thoracolumbar spine is zero to 90 degrees, and extension is zero to 30 degrees.  Normal lateral flexion to either side is zero to 30 degrees, and normal lateral rotation to either side is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).

Evidence relevant to the level of severity of the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine includes VA examinations from September 2007, December 2009, August 2010, and September 2014.

The RO based the initial disability rating of 40 percent on the result of a September 2007 medical examination conducted by a third party on behalf of VA.  During the examination, the Veteran reported stiffness and indicated limited range of motion.  The Veteran described the pain as burning, sharp, cramping, and numbness.  Pain was elicited by physical activity and stress.  The Veteran reported one incapacitating episode over one year, which lasted for five days; bed rest was recommended by Dr. M.S.  The Veteran described his impairments as being limited in lifting, and bending and weight bearing.  The examination showed no radiating pain on movement.  The thoracolumbar spine was tender.  Straight leg testing was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion to 20 degrees with pain at 20 degrees, extension to 0 degrees with pain at 0 degrees, right lateral flexion to 15 degrees with pain at 15 degrees, left lateral flexion to 10 degrees with pain at 10 degrees, right rotation to 20 degrees with pain at 20 degrees, and left rotation to 15 degrees with pain at 15 degrees.  Repetitive motion additionally limited the joint function of the spine by 20 degrees due to pain and weakness.  There were no signs of IVDS.  An x-ray showed degenerative arthritis, joint narrowing, joint irregularity, spondylolisthesis, and the presence of retained surgical hardware.

The Veteran was given another VA examination in December 2009.  The Veteran described the pain as constant and moderate.  The examiner noted that there were no incidences of flare-ups.  The examiner noted tenderness to both the left and right side of the thoracic sacrospinalis, but found no abnormalities regarding spasm, muscle atrophy, guarding, pain with motion, or weakness.  There were no incapacitating episodes.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 80 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right rotation to 30 degrees, and left rotation to 30 degrees.  The examiner observed objective evidence of pain on range of motion.  The examiner noted objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions.  The examiner diagnosed the Veteran with degenerative disc disease of the lumbar spine.  The examiner noted that the pain caused by the disability had a significant effect on the Veteran's occupation, and that pain resulted from prolonged walking and standing.

The Veteran was given another VA examination in August 2010.  The examiner noted a medical history of fatigue, decreased of motion, stiffness, weakness, spasm, and pain.  The examiner found that there was no evidence of incapacitating episodes, and that the Veteran was able to walk more than a quarter mile, but less than one mile.  The examiner noted tenderness on the right of the thoracolumbar sacrospinalis, but found no abnormalities regarding spasm, muscle atrophy, guarding, pain with motion, or weakness.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 80 degrees with pain at 80 degrees, extension to 25 degrees with pain at 25 degrees, right lateral flexion to 25 degrees with pain at 25 degrees, left lateral flexion to 25 degrees with pain at 25 degrees, right rotation to 25 degrees with pain at 25 degrees, and left rotation to 25 degrees with pain at 25 degrees.  The examiner noted objective evidence of pain following repetitive motion, but that there were no additional limitations after three repetitions of range of motion.  During the examination, the Veteran reported pain and fatigue with daily activity.

The most recent VA examination is from September 2014.  The examiner diagnosed the Veteran with degenerative arthritis of the spine and IVDS.  The Veteran reported that flare-ups impacted his ability to function.  He also stated that he has difficulty walking when the pain is severe.  Range-of-motion testing of the thoracolumbar spine revealed flexion to 60 degrees with pain at 60 degrees, extension to 15 degrees with pain at 15 degrees, right lateral flexion to 20 degrees with pain at 20 degrees, left lateral flexion to 20 degrees with pain at 20 degrees, right rotation to 25 degrees with pain at 25 degrees, and left rotation to 25 degrees with pain at 25 degrees.  The examiner noted no additional limitation in range of motion following repetitive use.  Functional loss included less movement than normal and pain on movement.  There was localized mild tenderness to the lower back, but no issues with muscle spasms or guarding.  Muscle strength was normal, and there was no muscle atrophy.  Besides radiculopathy, the examination found no neurologic abnormalities or findings related to the Veteran's disability.  The examiner did not find any incapacitating episodes over the past 12 months due to the Veteran's IVDS.  The examiner noted that the Veteran's disability resulted in his inability to perform any heavy lifting or repetitive bending at the waist, but that there were no restrictions on sedentary work.  Pain, weakness, fatigability, and incoordination did not limit functional ability during flare ups or repetitive use beyond the limits described above.

a.  After October 1, 2010, But Prior to June 30, 2014

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine prior to June 30, 2014 under the schedular criteria.  The Veteran's range of motion did not meet the criteria for a 20 percent rating under DC 5243 after October 1, 2010, but prior to June 30, 2014.  In December 2009, his forward flexion was greater than 60 degrees (the Veteran's was 80), both with and without pain.  His combined range of motion was greater than 120 degrees (230).  There was also no evidence of incapacitating episodes relating to IVDS during the past 12 months of more than a week in duration.  In August 2010, his forward flexion was 80 degrees, and his combined range of motion was 205 degrees.  Again, there no evidence of incapacitating episodes.  Thus, a disability rating greater than 10 percent under DC 5243 is not warranted.  Furthermore, there are no other alternative diagnostic codes under 38 U.S.C. § 4.71a that could apply to the Veteran's thoracolumbar spine disorder.

The Board also finds that a disability rating greater than 10 percent prior to June 30, 2014 is not warranted for the Veteran's thoracolumbar spine disorder under DeLuca.  Significantly, the VA examination from December 2009 showed no change in range of motion on repetition and no increase in pain.  The examiner also noted that there were no flare-ups.  The August 2010 also showed no change in range of motion on repetition and no increase in pain.  As such, the evidence does not warrant a higher rating pursuant to DeLuca.

b.  Beginning June 30, 2014

Given the evidence of record, the Board finds that a disability rating greater than 20 percent is not warranted for the Veteran's degenerative arthritis with degenerative disc disease of the thoracolumbar spine beginning June 30, 2014 under the schedular criteria.  The Veteran's demonstrated range of motion does not meet the criteria for the next higher rating, 40 percent, under DC 5243 as his forward flexion is greater than 30 degrees, with and without pain, and there is no evidence of favorable ankylosis of the entire thoracolumbar spine.  During the September 2014 VA examination, the Veteran reportedly had 60 degrees of flexion, both with and without pain.

With regard to DeLuca, while the examiner noted functional loss in the form of loss of range of motion and pain with movement, the examiner concluded no additional limitation in range of motion following repetitive use.  While the Veteran reported "flare-ups," the examiner concluded that pain, weakness, fatigability, and incoordination did not limit the Veteran's functional ability during flare ups or repetitive use beyond the limits described above.  Thus, there is no credible evidence showing possible additional functional loss during a flare-up.  Consequently, the Board finds that the currently assigned 20 percent disability rating for degenerative arthritis with degenerative disc disease of the thoracolumbar spine is appropriate.

The Veteran's representative argues, both during the hearing and through the brief, that the Veteran is entitled to a 40 percent rating because the Veteran's L4-L5 spinal segment was fused.  The Veteran's representative points to the definition of "favorable ankylosis" in 38 C.F.R. § 4.71a, which states the following: "Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis."  38 C.F.R. § 4.71a, Note (5).  Thus, the representative argues, the fusion of the Veteran's L4-L5 spinal segment constitutes favorable ankylosis, and entitles the Veteran to a 40 percent rating.  This argument ignores the fact that, in order to meet the criteria for a 40 percent rating, "favorable ankylosis of the entire thoracolumbar spine" must be shown.  38 C.F.R. § 4.71a, DC 5235-43 (emphasis added).  Under the ratings schedule, while the fusion of one joint segment in the thoracolumbar spine constitutes ankylosis of that joint segment, the fusion of one joint segment in the thoracolumbar spine does not constitute favorable ankylosis of the entire thoracolumbar spine.  Thus, the Veteran's is not entitled to a 40 percent rating based on the fusion of the L4-L5 spinal segment. 

As to whether the Veteran is entitled to a separate compensable disability rating for any associated neurological disability, the Board notes that in a March 2010 rating decision, the RO granted service connection for left lower extremity radiculopathy, assigning a 10 percent disability rating, effective March 20, 2009.  Additionally, in a November 2011 rating decision, the RO granted service connection for right lower extremity peripheral neuropathy, assigning a 10 percent disability rating, effective August 30, 2010.

The Board also notes that no higher evaluation can be assigned pursuant to any other potentially applicable diagnostic code.  Because there are specific diagnostic codes to evaluate injuries to the spine, consideration of other diagnostic codes for evaluation of the disability is not appropriate.  See 38 C.F.R. § 4.20.  Accordingly, the Board finds that the disability ratings assigned in this case are appropriate and that the degree of impairment resulting from degenerative arthritis with degenerative disc disease of the thoracolumbar spine in this case does not more nearly approximate the next higher rating.

Other Considerations

The Board has considered whether referral of the case for an extraschedular evaluation pursuant to 38 C.F.R. § 3.321 is warranted. In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The application of such schedular criteria was discussed in great detail above. To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. Id. The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996). The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology. Id. at 115 . If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization. Id. at 116 . If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id. 

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disability at issue. The impairment from the Veteran's thocolumbar disability directly corresponds to the schedular criteria. The criteria contemplate showing of, for example, pain (including the severity), and limitation of motion. In short, the rating criteria contemplate not only the Veteran's symptoms but the severity of his disability. For these reasons, referral for extraschedular consideration is not warranted.

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a Veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  At the September 2013, the Veteran stated that his disabilities were not preventing him from finding substantially gainful  employment.  However, in June 2014, the Veteran filed a claim for increased compensation based on unemployability.  Thus, it is raised in the record with regard to the Veteran's thorcolumbar spine.

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; and, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability(ies) to bring the combination to 70 percent or more.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b(7)]).  It also suggests "a living wage."  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income."  Faust v. West, 13 Vet. App. 342 (2000).  The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16(a) ("marginal employment shall not be considered substantially gainful employment").  Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).

The ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See Geig v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Flores v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

The Veteran has combined disability rating of 90 percent, and his highest rated disability is post-traumatic stress disorder, currently rated as 70 percent.  In his VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) filed in June 2014, the Veteran reported four years of college and, within the last five years, the Veteran worked as a mortgage lender, substitute teacher, driving instructor, case manager, and probation officer.  On his application, he became too disabled to work in 2008.

In September 2014, the Veteran was given a VA examination on his thoracolumbar spine.  Addressing the disability's functional impact on his ability to work, the examiner opined that, while the Veteran was unable to perform any heavy lifting or repetitive bending at the waist, he was no restricted when it came to sedentary work.  A recent evaluation by the Social Security Administration (SSA) evaluated the impact that all of the Veteran's disabilities had on his ability to find substantially gainful employment.  The SSA decision determined that the combine effects of his disabilities did not render him unemployable.  The Board recognizes that it is not bound by decisions of other agencies, but instead bound by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the General Counsel.  See 38 U.S.C.A. § 7104(c).  As such, while the SSA records are probative on the question, the VA has its own laws and regulations to consider in making the determination at issue, and is bound by such laws and regulations.  Id.

None of the VA examinations evaluating the functional effects of the Veteran's disability indicated that the Veteran was not functionally limited.  However, nothing in those examinations indicated that the functional effects would limit his ability to find substantially gainful employment.  In addition, during his hearing before the undersigned, and after the date claimed as being when his disabilities prevented his from working, the Veteran testified that he was able to work so long he could get a job that allowed his to stand up, move, and sit for periods of time.  In this case, the weight of the evidence is simply against the conclusion that the Veteran's service-connected disability renders him incapable of working in light of his employment and educational history.

In short, therefore, and for the reasons stated above, the Board finds that a probative weight of the negative evidence, including the VA examinations addressing his thoracolumbar disability's functional impact on his ability to engage in substantially gainful employment, the Veteran's recent employment history, and the Veteran's own testimony, exceeds the claims made on the Veteran's application and does not support a claim for TDIU.  As such, the benefit of doubt doctrine is inapplicable, and the claim for TDIU must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for a thoracolumbar spine disability, rated as 10 percent disabling prior to June 30, 2014, and as 20 percent disabling since June 30, 

2014, to include the issue of the propriety of a July 2010 reduction from 40 percent to 10 percent for a thoracolumbar spine disability is denied.

Entitlement to TDIU is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


